UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6522


TODD M. SOWELL, a/k/a Todd Michael Sowell,

                Petitioner - Appellant,

          v.

JOSEPH L. MCFADDEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:14-cv-01008-JMC)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todd M. Sowell, Appellant Pro Se.   William Edgar Salter, III,
Assistant  Attorney  General,  Donald   John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd M. Sowell seeks to appeal the district court’s orders

and    judgment       accepting    the    recommendation        of     the    magistrate

judge, denying relief on his 28 U.S.C. § 2254 (2012) petition,

and denying his Fed. R. Civ. P. 59(e) motion.                          The orders are

not    appealable       unless    a   circuit      justice      or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will    not        issue    absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find    that     the

district       court’s      assessment    of    the   constitutional          claims     is

debatable      or     wrong.      Slack   v.     McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Sowell has not made the requisite showing.                   Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma


                                            2
pauperis,   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             DISMISSED




                                    3